Field, C. J. delivered the opinion of the Court—Norton, J. concurring.
In Musgrove v. Perkins (9 Cal. 212) we held, that the granting or refusing of a continuance rested in the sound discretion of the Court below, and that its ruling would not be revised, except for the most cogent reasons. “ The Court below,” we observed, “ is apprized of all the circumstances of the case and the previous proceedings, and is, therefore, better able to decide upon the propriety of granting the application than an appellate Court; and when it exercises a reasonable and not an arbitrary discretion, its action will not be disturbed.” The same views have been repeatedly expressed by us in other cases, and there is nothing in the present case which would justify any qualification or departure from them. (The Pilot Rock Creek Canal Co. v. Chapman et al., 11 Cal. 161.)
Judgment affirmed.